Case 1:17-cv-00077-TFM-MU Document 159 Filed 05/18/20 Page 1 of 3                      PageID #: 984



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  QUANDARIAN FAULKNER,                             )
                                                   )
         Plaintiff,                                )
                                                   )
  v.                                               ) CIVIL ACTION NO. 1:17-cv-77-TFM-MU
                                                   )
  JEFFERSON DUNN, et al.,                          )
                                                   )
         Defendants.                               )

                                              ORDER

         Pending before the Court is Plaintiff’s Motion Requesting Payment from the Special

  Attorney Admission Fund (Doc. 158, filed 4/14/20).        Plaintiff’s counsel requests the Court

  approve payment or reimbursement to counsel in the amount of $428.25 from the Special

  Attorney Admission Fund for costs incurred to obtain Plaintiff’s signature on settlement

  documents after the parties reached an agreement to settle.

         The Magistrate Judge appointed Attorney Derrick Williams to represent Plaintiff on

  January 10, 2020 as limited-purpose counsel in order to prepare for and participate in the

  settlement conference in this action. Doc. 136. In support of Plaintiff’s motion, counsel states

  that a settlement conference was held on February 10, 2020, and the parties agreed to a

  settlement on February 13, 2020.       Plaintiff, an inmate, was transferred back to St. Clair

  Correctional Facility in Springville, Alabama, before the parties could obtain his signature on the

  settlement documents. Accordingly, counsel states that he traveled to Gadsden, Alabama, on

  Tuesday, February 18, 2020, in order to meet with Plaintiff the following day, February 19,

  2020, at St. Clair Correctional Facility, where he obtained Plaintiff’s signature. A stipulation of

  dismissal was subsequently filed with the Court on April 8, 2020. Doc. 156.


                                             Page 1 of 3
Case 1:17-cv-00077-TFM-MU Document 159 Filed 05/18/20 Page 2 of 3                        PageID #: 985



         Counsel asserts that he stayed at the Best Western Hotel in Gadsden the night of February

  18, 2020, at the rate of $89 for the night, in order the meet with Plaintiff the next day. He further

  asserts that he incurred mileage costs of $339.25 for the trip, representing 295 miles from Mobile

  to the St. Clair Correctional Facility in each direction (or 590 total miles), payable at a rate of

  57.5 cents per mile, the standard government rate. Thus, the total amount requested is $428.25.

         Pursuant to S.D. Ala. CivLR 67.1(d), when the assigned judge authorizes payments of

  funds from the Special Attorney Admissions Fund1 maintained by the Clerk of Court, the

  authorization is then forwarded to the Chief Judge or her designee for action. 2 Then, monies

  from the Fund are paid out on the Chief Judge’s order “in an amount and with a priority

  determined … in light of the condition of the Fund and any other pending or anticipated

  requests.” S.D. Ala. CivLR 67.1(c).

         Here, the Magistrate Judge appointed Plaintiff’s counsel for the limited purpose of

  preparing for and participating in the settlement conference, such appointment terminating

  fourteen (14) days after the settlement conference ends. See Doc. 136. The Court finds that

  counsel’s expenses were incurred within fourteen (14) days of the settlement conference as part

  of the settlement of this case. Accordingly, based on the foregoing, Plaintiff’s Motion for

  Approval of Costs and Reimbursement of Expenses (Doc. 158) is GRANTED. Funds from the

  Special Attorney Admissions Fund in the amount of $428.25 are authorized to be paid to


  1 This Court maintains the Special Attorney Admissions Fund pursuant to S.D. Ala. Standing
  Order No. 16 to “compensate appointed counsel in civil rights actions for reasonably incurred
  expenses authorized by prior order of the Judge to whom the action is assigned.” S.D. Ala.
  CivLR 67.1(a). Among the expenditures permitted from the Fund are “payment of witness fees
  and other expenses on behalf of indigent pro se civil litigants.” S.D. Ala. Standing Order No. 16,
  Attached Plan for the Administration of the Special Attorney Admission Funds and
  Disbursement Order, ¶ 5.F.

  2 Chief Judge DuBose has designated the undersigned as approval authority for reimbursement
  requests in this matter.
                                              Page 2 of 3
Case 1:17-cv-00077-TFM-MU Document 159 Filed 05/18/20 Page 3 of 3                PageID #: 986



  Plaintiff’s counsel for reimbursement of hotel and mileage costs incurred for the purpose of

  finalizing settlement of this action.

         DONE and ORDERED this 18th day of May 2020.

                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
